



Exhibit 10 (AC)


 
CARPENTER TECHNOLOGY CORPORATION


STOCK-BASED INCENTIVE COMPENSATION PLAN
FOR OFFICERS AND KEY EMPLOYEES


RESTRICTED STOCK UNIT AWARD AGREEMENT


AGREEMENT, effective as of [DATE] (the “Award Date”), by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [PARTICIPANT] (the “Participant”).
Capitalized terms that are not defined in this Agreement have the same meaning
as defined in the CARPENTER TECHNOLOGY CORPORATION STOCK-BASED INCENTIVE
COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the “Plan”), a copy of which
is attached. The terms, conditions and provisions of the Plan are applicable to
this Award Agreement and are incorporated by reference.


1. Grant of Award. Participant has been granted an Award of Restricted Stock
Units under the Plan comprised of an aggregate of the number of Restricted Stock
Units set forth below (collectively, the “Units”).


2. Duration of Restriction Period. The Restriction Period with respect to the
Units will lapse as follows:


[VEST SCHEDULE - RSU].


3. Conditions of Forfeiture. Subject to the provisions of Section 4 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company or a Subsidiary. Upon any such forfeiture, all rights of Participant
with respect to the forfeited Units shall terminate and Participant shall have
no further interest of any kind therein.


4. Lapse of Restrictions on Death, Disability or Retirement. Notwithstanding any
provision hereof to the contrary, in the event of termination of Participant’s
employment prior to vesting by reason of (i) death, or (ii) Disability, the
Units will not be forfeited and the Participant shall become vested with respect
to the Units on the same date as such death or Disability. In the event of a
Participant’s Retirement during a Restriction Period after the first anniversary
of the Grant Date, the Participant shall be vested in not less than a pro rata
portion of the Units subject to such Restriction Period based on the number of
days during the applicable Restriction Period during which the Participant was
employed. Upon a Participant’s Retirement, all unvested Units shall be
forfeited; provided however, that the Committee reserves the right to vest
unvested Units.







--------------------------------------------------------------------------------





5. Time and Form of Payment. Payment of vested Units shall be made as soon as
practicable (but not later than 30 days) following the close of a Restriction
Period or, if earlier, within 30 days following the earlier of the Participant’s
death, Disability or Retirement that constitutes a “Separation from Service”
within the meaning of Code Section 409A. Payment shall be in the form of a
number of shares of Common Stock equal to the number of Units subject hereto.
Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Units that are payable as a result of the
Participant’s Separation from Service, earlier than six (6) months following the
Participant’s Separation from Service, except that in the event of the
Participant’s earlier death, such Units shall be paid within 30 days after the
Company receives notice of the Participant’s death.


6. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Units.


7. Dividend Equivalencies. To the extent that any dividend was paid to the
holders of the Company’s Common Stock during the Restriction Period and the
Participant was employed by the Company or a Subsidiary on the date the dividend
was paid to holders of the Company’s Common Stock, the Company will pay to the
Participant a dividend equivalent in respect of the vested Units for all such
dividends paid during the Restriction Period within 30 days following the date
of the payment of Common Stock in satisfaction of the Units.


8. Change in Control. Notwithstanding anything in this Agreement to the
contrary, if, within the two-year period immediately following the occurrence of
a Change in Control pursuant to which the outstanding Awards under the Plan are
assumed or converted into awards under another plan of a successor entity or
business, the Participant’s employment is terminated by the Company for any
reason other than for Cause or terminated by the Participant for Good Reason,
any remaining conditions on forfeiture with respect to the Units shall
immediately lapse. However, if a Change in Control occurs pursuant to which the
outstanding Awards under the Plan are not assumed or converted into awards under
another plan of a successor entity or business, any remaining conditions on
forfeiture with respect to the Units shall immediately lapse.


9. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the amount of the federal, state, local
or other taxes relating to any present or future Award under the Plan. This
authority shall include authority to withhold or receive Common Stock or other
property and to make cash payments in respect thereof in satisfaction of the
Participant’s tax obligations. Withholding of taxes in the form of shares of
Common Stock from the profit attributable to the Award shall not occur at a rate
that exceeds the maximum individual federal and state statutory tax rates in the
applicable jurisdiction.


10. Non-Competition and Non-Solicitation. Participant agrees to comply fully
with any written agreement between the Company and the Participant which
provides for post-termination of employment restrictions against solicitation or
competition (the “Restrictive Covenant Agreement”); provided, however, that if
no such Restrictive Covenant Agreement exists, the Participant shall not for a
period of [six (6), twelve (12), eighteen (18)] months after Participant’s
voluntary termination of employment with Company or involuntary termination of
employment by Company [for “Cause”], either himself or together with other
persons, directly or indirectly: (i) own, manage, operate, finance, join,
control or participate in the ownership, management, operation, financing, or
control of or be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or





--------------------------------------------------------------------------------





otherwise with, or have any financial interest in, or aid or assist anyone else
in the conduct of, or use or permit Participant’s name to be used in connection
with, any business engaged in the research, development, manufacture, sale,
marketing or distribution of stainless steel, titanium, specialty alloys, metal
powders or metal fabricated parts or components similar to or competitive with
those manufactured by the Company (a “Competing Business”) as of the date the
Participant’s employment with Company ends; provided, however, that nothing
herein shall prevent the Participant from investing in the securities of any
company listed on a national securities exchange, provided that Participant’s
involvement with any such company is solely that of a stockholder of 5% or less
of any class of the outstanding securities thereof; (ii) solicit or divert to
any Competing Business any individual or entity that is a customer or
prospective customer of the Company or its subsidiaries or affiliates, or was
such a customer or prospective customer at any time during the eighteen (18)
months prior to the date of Participant’s employment termination with the
Company; (iii) induce, offer, assist, encourage or suggest (A) that another
business or enterprise offer employment to or enter into a business affiliation
with any Company employee, agent or representative, or any individual who acted
as an employee, agent or representative of the Company in the previous six (6)
months; or (B) that any Company employee, agent or representative (or individual
who acted as an employee, agent or representative of the Company in the previous
six (6) months) terminate his or her employment or business affiliation with the
Company; or (iv) hire or participate in the hiring of any Company employee or
any person who was an employee of the Company in the previous six (6) months, by
any business, enterprise or employer. For this purpose, “prospective customer”
shall mean a person or business entity that the Company has identified as a user
or potential user of the Company’s products and toward which the Company plans
to direct sales or marketing activities.


In the event that the Company determines in good faith that the Participant
violated the terms of any Restrictive Covenant Agreement, or, if there is no
Restrictive Covenant Agreement, the provisions of the preceding paragraph: (i)
this Award shall be forfeited and (ii) the Participant shall be obligated to
return to the Company any shares previously issued under this Award or a cash
payment equal to the value of the shares at the time such shares were sold or
transferred, if any or all of the Award has been issued to the Participant or
such recoupment is required by law.


11. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.


12. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.


13. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his heirs and personal representatives.



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date first above written.


        




 
CARPENTER TECHNOLOGY CORPORATION


         


By:                            
Tony R. Thene
President and Chief Executive Officer




PARTICIPANT


          
                            
[NAME]    




Number of Award Units: [# OF UNITS AWARDED]
 





